                                                            CASE 0:21-cv-00543-MJD-TNL Doc. 22-3 Filed 03/08/21 Page 1 of 4


               2020                               TECHNOLOGY STEWARDSHIP AGREEMENT
                                                  (Limited Use License)
                                                                                                                                                                                                             Form Number
                                                                                                                                                                                                           20000001
                   Please mail this signed 2020 Technology Stewardship Agreement to: DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC 28222-1679
                                                            FOR FASTER AGREEMENT APPROVAL, COMPLETE THE FORM ELECTRONICALLY AT AGCELERATE.COM.


                                                                                           GROWER INFORMATION (please print)
Please complete this section with your business information. To sign this Technology Stewardship                               Bayer Group, ("Monsanto") or a court has not barred any of those individuals or entities from
Agreement (TSA) you must be the operator/grower for all fields that will grow plants from Seed (as                             obtaining this limited-use license or accessing Seed. Your name must be filled in and must match the
defined below). You represent that you have full authority to and do hereby bind to this Agreement                             signature below. This Agreement becomes effective if and when Monsanto issues the Grower a
yourself, all entities for which you obtain Seed, and all individuals and entities having an ownership                         license number from Monsanto’s headquarters in St. Louis, Missouri. Monsanto does not authorize
interest in any entities for which you obtain Seed, and that Monsanto Company, a member of the                                 seed dealers or seed retailers to issue a license of any kind for Monsanto Technologies.


Grower’s Full Legal Name (First/Middle/Last)          Dr.     Mr.      Mrs.      Ms.      Suffix (Sr, Jr, II, III)             Farm Business Name


Grower’s Mailing Address                                                                                                       Farm Physical Address


Grower’s City                                                                     State           Zip                          Farm City                                                                         State         Zip


Office Phone (include area code)                              Fax (include area code)                                          Last Four of Social Security #                Role:         Operator           Owner/Operator            Farm Manager
                                                                                                                               XXX-XX-
                                                                                                                                                                                           Other
Cell Phone (include area code)                                Email



                                 If the above information changes, Grower agrees to promptly update this information via AgCelerate.com or by calling 1-800-768-6387, option 3.

                                                                                                               SEED SUPPLIERS
Business Name                                                                                                                       Area Code          Phone


City                                                                              State           Zip



Business Name                                                                                                                       Area Code          Phone


City                                                                              State           Zip




This Technology Stewardship Agreement ("Agreement") is entered into between you (“Grower”) and Monsanto                       b To obtain and read before planting and strictly follow the applicable requirements of this Agreement, the Technology
Company and consists of the terms on this page and on the reverse side of this page and any applicable Riders.                  Use Guide (“TUG”) and, if applicable, the appropriate Insect Resistance Management Grower Guide (“IRM Grower
                                                                                                                                Guide”), as each may be unilaterally amended by Monsanto from time to time, which TUG and IRM Grower Guide are
This Agreement grants Grower a limited license to use the following technologies and products in accordance with the
                                                                                                                                incorporated into and are a part of this Agreement, and to read before planting and strictly follow the requirements of
terms of this Agreement:
                                                                                                                                the applicable seed bag and/or tag; to implement an Insect Resistance Management (“IRM”) program, if applicable;
Canola Products                           VT Triple PRO® Corn                       Soybean Products                            and to cooperate and comply with these and any additional IRM/Integrated Pest Management (“IPM”) programs
Roundup Ready® Spring Canola              DroughtGard® Hybrids with                 Roundup Ready 2 Xtend® Soybeans             Monsanto communicates or makes available to Grower. Further, Grower acknowledges that compliance with the
Roundup Ready® Winter Canola                VT Triple PRO® Corn                     Roundup Ready 2 Yield® Soybeans             foregoing stewardship requirements is a fundamental term of this Agreement, and Grower may lose its limited use
TruFlex™ Canola with                      VT Triple PRO® RIB Complete®              Vistive® Gold Soybeans with                 license to use these products if Grower fails to comply with this Agreement, including by failing to follow the IRM
  Roundup Ready® Technology                 Corn Blend                                Roundup Ready 2 Yield®                    program required by this Agreement. Monsanto further advises Grower to follow the recommendations and best
TruFlex™ Canola with                      DroughtGard® Hybrids with VT Triple         Technology                                management practices provided in the TUG, IRM Grower Guide and seed bag and/or tag label. Grower may obtain
  Roundup Ready® and LibertyLink®           PRO® RIB Complete® Corn Blend           XtendFlex® Soybeans**                       additional copies of the TUG or IRM Grower Guide or IPM information by contacting Monsanto at 1-800-768-6387
  Technologies*                           Trecepta™ Corn                            Wheat Products                              or by going to tug.bayer.com.
DEKALB® LibertyLink® Canola*              Trecepta™ RIB Complete® Corn Blend        WestBred® Single Use                      c To pay all applicable royalties and technology fees for the use of the Monsanto Technologies and applicable fees
Corn Products                             SmartStax® Corn                             Wheat Varieties                           due Monsanto that are part of, associated with the Seed purchase price or that are invoiced for the Seed. If Grower
Roundup Ready® Corn 2                     SmartStax® RIB Complete® Corn Blend
                                                                                                                                fails to pay Monsanto or any wholly owned Monsanto subsidiaries for costs of Seed, Monsanto Technologies, and/or
DroughtGard® Hybrids with                 Performance Series® Sweet Corn
                                                                                                                                royalties, Grower agrees to pay Monsanto default late fees at the rate of 18% per annum (or the maximum allowed by
  Roundup Ready® Corn 2                   Cotton Products                                                                       law, whichever is less) plus reasonable attorneys’ fees, court costs and all other costs of collection. Monsanto or any
DroughtGard® Hybrids with                 Bollgard II® Cotton                                                                   affiliate has the right of set-off.
  VT Double PRO® Corn                     Bollgard II® with Roundup Ready®
VT Double PRO® Corn                         Flex Cotton                                                                       d To use Seed solely for a single planting of a commercial crop in the United States.
VT Double PRO® RIB Complete®              Roundup Ready® Flex Cotton                                                          e Not to transfer any Seed to any other person or entity for planting, and not to export any Seed.
  Corn Blend                              Bollgard II® XtendFlex® Cotton
                                                                                                                              f Not to save or clean any crop produced from Seed for planting, and not to supply Seed produced from Seed to anyone
DroughtGard® Hybrids with VT Double       Bollgard® 3 XtendFlex® Cotton
                                                                                                                                for planting. Except to the extent specifically permitted by a valid TSA, the planting of any crop or Seed produced from
  PRO® RIB Complete® Corn Blend           XtendFlex® Cotton
                                                                                                                                Seed shall constitute infringement of Monsanto’s U.S. patents.
This Agreement also grants Grower a limited license to use Monsanto patented germplasm and Monsanto Plant Variety             g Not to plant and/or clean Seed for seed production unless, and only if, Grower has entered into a valid, written
Protection rights and any future seed technologies developed, licensed or owned by Monsanto that are made available to          Seed production agreement with a seed company that is licensed by Monsanto to produce Seed (a “Licensee”),
Grower (“Monsanto Technologies”). Seed containing Monsanto Technologies is referred to herein as “Seed”. The licensed           which agreement requires Grower to either physically deliver to the Licensee, sell for non-seed purposes or use for
U.S. patents, and/or Plant Variety Protection (PVP) certificates and/or WestBred® single use wheat varieties for Monsanto       non-seed purposes all of the Seed produced; and not to purchase or otherwise obtain from the Licensee any of the
Technologies can be found at the following web page: www.monsantotechnology.com and/or on the product label.                    Seed produced unless, after physical delivery by Grower to the Licensee, that Seed has been conditioned, packaged
This Agreement includes an Alfalfa Rider and a Sugarbeet Rider, attached hereto, which is between Grower and                    and delivered by the Licensee to Grower in the same manner as Seed sold by the Licensee to growers who have not
Forage Genetics International, LLC (“FGI”) and KWS SAAT SE (“KWS”), respectively. The Alfalfa Rider grants Grower               entered into a Seed production agreement.
a limited license to use Roundup Ready® Alfalfa and HarvXtra® Alfalfa with Roundup Ready® Technology. The                     h Not to plant any Seed, or any Seed produced from Seed, for crop breeding, research, molecular analysis or generation
Sugarbeet Rider grants Grower a limited license to use Roundup Ready® Sugarbeets.                                               of herbicide or other registration data. Grower may not conduct research on Grower’s crop produced from Seed other
This Agreement also contains Grower’s stewardship responsibilities and requirements associated with the use of Seed             than to make agronomic comparisons and conduct yield testing for Grower’s own use. Monsanto makes available
and Monsanto Technologies. In addition, this Agreement provides that any Cotton-related claims by Grower are                    separate license agreements to academic institutions for research.
subject to binding arbitration, as described in Section 4e.                                                                   i To use on crops containing Monsanto Technology only pesticides labeled for such use and follow current label
                                                                                                                                
*For canola products containing the LibertyLink® trait, Grower must hold a valid and current BASF Liberty and Trait             directions. MONSANTO DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING
Agreement before Grower purchase such products. Product names may change.                                                       THE USE OF PRODUCTS MANUFACTURED OR MARKETED BY COMPANIES OTHER THAN MONSANTO, INCLUDING BUT
                                                                                                                                NOT LIMITED TO THOSE THAT ARE LABELED FOR USE IN CROP(S) CONTAINING MONSANTO TECHNOLOGY. MONSANTO
**This product has received full approval for planting in the United States and is pending approval for import into
                                                                                                                                SPECIFICALLY DISCLAIMS ALL RESPONSIBILITY FOR THE USE OF THESE PRODUCTS IN CROP(S) CONTAINING MONSANTO
certain export markets. Availability is subject to Monsanto's decision to commercialize and the conditions of such
                                                                                                                                TECHNOLOGY. ALL QUESTIONS AND COMPLAINTS ARISING FROM THE USE OF PRODUCTS MANUFACTURED OR MARKETED
commercialization.
                                                                                                                                BY OTHER COMPANIES, OR THE IMPACT TO MONSANTO TECHNOLOGY FROM THE USE OF SUCH PRODUCTS, SHOULD BE
1. GROWER AGREES:                                                                                                               DIRECTED TO THOSE COMPANIES OTHER THAN MONSANTO.
 a To acquire Seed only from authorized seed companies in the United States with technology license(s) from Monsanto          j To accept and continue the obligations of this Agreement on any new land purchased or leased by Grower that has
   for the applicable Monsanto Technology(ies) or from a licensed company’s dealer authorized to sell such licensed             Seed planted on it by a previous owner or possessor of the land; and to timely notify in writing purchasers or lessees
   Seed in the United States.                                                                                                   of land owned by Grower that has Seed planted on it that the Monsanto Technology is subject to this Agreement and
                                                                                                                                they must have or obtain their own Technology Stewardship Agreement to harvest or use, transfer or sell the
                                                                                                                                harvested crop.

                                                                                       [The Agreement continues on the reverse side of this page.]

       GROWER SIGNATURE
       AND DATE REQUIRED
                                               Name
                                                                                                             ATTACHMENT 3
                                                                                            Distribution: White to Monsanto, Yellow to Dealer, Pink to Grower
                                                                                                                                                                                         Date
                                                                                 CASE 0:21-cv-00543-MJD-TNL Doc. 22-3 Filed 03/08/21 Page 2 of 4
k To keep and provide Monsanto and its representatives following Monsanto’s actual (or attempted) oral                                                                         f Attorneys’ Fees: If Grower is found by any court to have infringed one or more of the U.S. patents or PVPs
  communication, and no later than seven (7) days after the date of its written or electronic request:                                                                           covering Monsanto Technologies or otherwise to have breached this Agreement, Grower agrees to pay
                                                                                                                                                                                 Monsanto and the licensed Monsanto Technology provider(s) and Dow AgroSciences, as appropriate, their
   1. copies of all records, receipts, or other documents that could be relevant to Grower’s performance of this
                                                                                                                                                                                 attorneys’ fees and costs related to the case plus any other expenses incurred in the investigation of the
       
      Agreement, including but not limited to, Summary Acreage History Report, Producer Farm Data Report, Form 578
                                                                                                                                                                                 breach and/or infringement.
      (producer print), Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency
      claim documentation, and grower/dealer/retailer/applicator records for seed and chemical purchases and                                                                   g Governing Law: This Agreement and the parties’ relationship shall be governed by the laws of the State of
      applications and all documentation required on the chemistry product label or by government regulation; and                                                                Missouri and the United States (without regard to the choice of law rules).
   2. the identity of, and access to, land farmed by or at the direction of Grower (including refuge areas) and bins,                                                          h Waiver: The failure of Monsanto or any owners of patents or PVPs to exercise one or more of its rights under this
       
      wagons, or seed storage containers used or under the control or direction of Grower, for purposes of examining                                                             Agreement on one or more occasions shall not be deemed a waiver on the part of Monsanto or such patent or PVP
      and taking samples of crops, crop residue or seeds located therein.                                                                                                        owner to exercise such right(s) on any subsequent occasion.
l To allow Monsanto to obtain Grower’s internet service provider records to validate Grower’s electronic signature,                                                                i Entire Agreement: This Agreement, along with provisions in the TUG, IRM Grower Guide, and/or on the seed bag
  if applicable.                                                                                                                                                                     and/or tag, all of which are hereby expressly incorporated into this Agreement, encompasses the entire agreement
                                                                                                                                                                                     of the parties, and supersedes all previous understandings and agreements between the parties, whether oral
m To promptly notify Monsanto should any Grower Information provided to Monsanto herein change.
                                                                                                                                                                                     or written. Grower also agrees that such provisions (the terms, warranties, and disclaimers and limitations as to
n To direct crops or material produced from Seed only to appropriate grain handlers and/or markets to prevent                                                                        warranties, damages, and remedies) are terms and conditions of sale and cannot be modified or amended at any
  movement to markets where the grain has not yet received regulatory approval for import and to notify such                                                                         time except in writing signed by Monsanto.
  grain handlers that its crop has not yet received that approval. Grower acknowledges that any crop or material
                                                                                                                                                                               j Privacy: Monsanto and its affiliates may collect, use and disclose personal information, including the Grower
  produced from Seed can only be exported to, or used, processed or sold in countries where all necessary regulatory
                                                                                                                                                                                 Information provided on Page 1 and any information related to the performance of this Agreement, such as
  approvals have been granted, and Grower purchases the Seed with that knowledge.
                                                                                                                                                                                 information about the use of Monsanto products and services, preferences and feedback, and any communications
2. GROWER RECEIVES:                                                                                                                                                              with Monsanto, to assist Monsanto in establishing and maintaining a business relationship with Grower, including,
 a A limited use license to purchase and to plant Seed pursuant to the terms of this Agreement in the United States of                                                           for example, to: (i) better understand Grower’s needs and preferences; (ii) enable Monsanto to operate and manage
   America, comprised of the 50 states and the District of Columbia, except in any state or county where the products                                                            its businesses and operations (including research and development of new and existing products and services
   do not have all the necessary approvals and to apply labeled glyphosate, dicamba or glufosinate herbicides over                                                               and offering incentives to retailers to make products and services available); and (iii) periodically send marketing
   the top of crops as applicable, unless otherwise restricted by law. Monsanto (or the respective licensor) retains                                                             materials, news/updates, and other information about certain products, services, events, and other matters that
   ownership of the Monsanto Technologies owned by it, including the gene technologies and varieties. These                                                                      may be of interest to you. For more information about how Monsanto handles personal information, please read
   licenses do not authorize Grower to plant Seed in the United States that has been purchased in another country                                                                Monsanto’s Privacy Statement, which may be updated from time to time in accordance with its terms, at
   or plant Seed in another country that has been purchased in the United States.                                                                                                https://www.cropscience.bayer.us/privacy-statement.

b A limited use license under applicable U.S. patents (other than the Dow AgroSciences Patent Rights), to use                                                                 4. GROWER CLAIMS AND REMEDIES:




                                                                                                                                                                                    
  Monsanto Technologies subject to the conditions listed in this Agreement and with respect to alfalfa and/or                                                                  a Notice requirement: As a condition precedent to Grower or any other person with an interest in Grower’s crop




                                                                                                                                                                               
  sugarbeet Seed, the conditions listed in the Alfalfa Rider and/or Sugarbeet Rider. Dow AgroSciences LLC and                                                                    asserting any claim, action, or dispute against Monsanto and/or any seller of Seed regarding performance or
  Agrigenetics, Inc. (collectively “Dow AgroSciences”) licenses Grower under its applicable U.S. patents (the “Dow                                                               non-performance of Monsanto Technologies or Seed, Grower must provide a written, prompt, and timely notice to
  AgroSciences Patent Rights”) to use Dow AgroSciences’ Event TC1507 and Event DAS 59122-7 to the extent either                                                                  Monsanto (regarding performance or non-performance of the Monsanto Technologies) and to the seller of any Seed
  is present in any SmartStax® Seed obtained by Grower pursuant to this Agreement, with Monsanto being authorized                                                                (regarding performance or non-performance of the Seed) within sufficient time to allow an in-field inspection of
  to act on Dow AgroSciences’ behalf for this Agreement, subject to the conditions listed in this Agreement.                                                                     the crop(s) about which any controversy, claim, action, or dispute is being asserted. The notice will be timely only
                                                                                                                                                                                 if it is delivered 15 days or less after Grower first observes the issue(s) regarding performance or non-performance
c A limited use license to prepare and apply on glyphosate-tolerant soybean, cotton, or canola crops (or have others
                                                                                                                                                                                 of the Monsanto Technology and/or the Seed. The notice shall include a statement setting forth the nature of the
  prepare and apply) tank mixes of, or sequentially apply (or have others sequentially apply), glyphosate herbicides
                                                                                                                                                                                 claim, name of the Monsanto Technology, and Seed hybrid or variety. Grower must deliver the notice to DRC Data
  labeled for use on those crops with quizalofop, clethodim, sethoxydim, fluazifop, and/or fenoxaprop labeled for
                                                                                                                                                                                 Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC 28222-1679.
  use on those crops to control volunteer corn with Roundup Ready® 2 Technology in Grower’s crops for the 2020
  growing season. However, neither Grower nor a third party may utilize any type of co-pack or premix of glyphosate                                                            b Limited Warranty and Disclaimer of Warranties: Monsanto warrants the Monsanto Technologies licensed
  plus one or more of the above-identified active ingredients in the preparation of a tank mix for use on glyphosate-                                                            hereunder only to the extent specifically set forth on the seed bag and/or tag, and warrants that the Monsanto
  tolerant soybean, cotton, or canola crops.                                                                                                                                     Technologies licensed hereunder will perform only as specifically set forth in the TUG when used in accordance
                                                                                                                                                                                 with directions. This warranty applies only to Monsanto Technologies contained in planting Seed that has been
3. GENERAL TERMS:                                                                                                                                                                purchased from Monsanto and seed companies licensed by Monsanto or the seed company’s authorized dealers
a Term: This Agreement will remain in effect until either Grower or Monsanto chooses to terminate the Agreement,                                                                 or distributors. EXCEPT FOR THE EXPRESS WARRANTIES IN THE LIMITED WARRANTY SET FORTH ABOVE, MONSANTO
   as provided below.                                                                                                                                                            MAKES NO OTHER WARRANTIES OF ANY KIND, AND DISCLAIMS ALL OTHER WARRANTIES, WHETHER ORAL OR
                                                                                                                                                                                 WRITTEN, EXPRESSED OR IMPLIED, INCLUDING ANY WARRANTY OF THE NON-INFRINGEMENT OF THIRD PARTY PATENTS
b Modification: Monsanto may unilaterally revise the terms and conditions of this Agreement, including the TUG,
                                                                                                                                                                                 AND IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE. THIS WARRANTY IS VOID IF
  IRM Grower Guide, or seed bag, label and/or tag incorporated herein, from time to time. Grower shall verify the
                                                                                                                                                                                 THE SEED IS REPACKAGED BY ANY PARTY OTHER THAN MONSANTO OR PARTIES AUTHORIZED BY MONSANTO.
  currently effective terms of this Agreement at least annually before February 1 at agcelerate.com. Monsanto will
  notify Grower of any amended terms. If Grower has provided Monsanto an e-mail address in conjunction with this                                                               c Grower’s Exclusive Limited Remedy: THE EXCLUSIVE REMEDY OF GROWER AND THE LIMIT OF THE LIABILITY
  Agreement, Monsanto may send Agreement amendments and new stewardship information to Grower by e-mail                                                                          OF MONSANTO OR ANY SELLER FOR ANY AND ALL LOSSES, INJURY OR DAMAGES RESULTING FROM THE USE OR
  or mail. Grower’s continued use of Monsanto Technologies after receipt of any amended terms and/or the posting                                                                 HANDLING OF SEED (INCLUDING CLAIMS BASED IN CONTRACT, NEGLIGENCE, PRODUCT LIABILITY, STRICT LIABILITY,
  of amended terms at agcelerate.com constitutes Grower’s agreement to be bound by the amended terms of this                                                                     TORT, OR OTHERWISE) SHALL BE THE PRICE PAID BY GROWER FOR THE QUANTITY OF THE SEED INVOLVED OR,
  Agreement.                                                                                                                                                                     AT THE ELECTION OF MONSANTO OR THE SEED SELLER, THE REPLACEMENT OF THE SEED. IN NO EVENT SHALL
                                                                                                                                                                                 MONSANTO OR ANY SELLER BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.
c Transferability: Grower may not transfer its rights or obligations to anyone else without the written consent of
                                                                                                                                                                               d Forum Selection for Non-Cotton-Related Claims Made by Grower and All Other Claims: THE PARTIES CONSENT
  Monsanto. If Grower’s rights or obligations are transferred with Monsanto’s consent or by operation of law, this
                                                                                                                                                                                 TO THE SOLE AND EXCLUSIVE JURISDICTION AND VENUE OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT
  Agreement is binding on the person or entity receiving the transferred rights or obligations. Monsanto may transfer
                                                                                                                                                                                 OF MISSOURI, EASTERN DIVISION, AND THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS, MISSOURI (ANY LAWSUIT
  its rights or obligations to any of its corporate affiliates without the consent of Grower.
                                                                                                                                                                                 MUST BE FILED, IF IN FEDERAL COURT, IN ST. LOUIS, MO, OR, IF IN STATE COURT, IN ST. LOUIS COUNTY, MO), FOR
d Binding Effect: If any provision of this Agreement is determined to be void or unenforceable, the remaining                                                                    ALL CLAIMS AND DISPUTES ARISING OUT OF OR CONNECTED IN ANY WAY WITH THIS AGREEMENT AND/OR THE
  provisions shall remain in full force and effect.                                                                                                                              USE OF THE SEED OR THE MONSANTO TECHNOLOGIES, EXCEPT FOR COTTON-RELATED CLAIMS MADE BY GROWER.
e Termination: Grower may terminate this Agreement effective immediately by delivering written notice to Monsanto.                                                               THE PARTIES WAIVE ANY OBJECTION TO VENUE IN THE EASTERN DIVISION OF THE U.S. DISTRICT COURT FOR THE
  Grower must deliver the notice of termination to DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679,                                                                EASTERN DISTRICT OF MISSOURI, INCLUDING THOSE BASED, IN WHOLE OR IN PART, ON THE DIVISIONAL VENUE
  Charlotte, NC 28222-1679. Monsanto may terminate this Agreement for any reason, in whole or in part, by                                                                        LOCAL RULE(S) OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI. THIS AGREEMENT CONTAINS
  delivering written notice to Grower.                                                                                                                                           A BINDING ARBITRATION PROVISION FOR COTTON-RELATED CLAIMS PURSUANT TO THE PROVISIONS OF THE FEDERAL
                                                                                                                                                                                 ARBITRATION ACT, 9 U.S.C. §1 ET SEQ., WHICH MAY BE ENFORCED BY THE PARTIES. THE PARTIES SPECIFICALLY
   Upon termination, Grower’s responsibilities and the other terms herein shall survive (such as but not limited to                                                              AGREE THAT THIS SECTION COVERS MONSANTO AND ANY CURRENT OR FUTURE U.S.-BASED WHOLLY-OWNED
   Grower’s obligation to use Seed for a single commercial crop) as to Seed previously purchased or used by Grower.                                                              SUBSIDIARIES OR AFFILIATES OF MONSANTO.
   If Grower breaches the terms of this Agreement, Monsanto may terminate effective immediately Grower’s rights                                                                e Binding Arbitration for Cotton-Related Claims Made By Grower: Any claim, action or dispute made or asserted
   under this Agreement. Grower will not be entitled to obtain a future limited-use license from Monsanto unless                                                                 by a Grower (or any other person or entity claiming an interest in Grower’s cotton crop, hereafter “Grower”) against
   Monsanto provides Grower with specific written notice expressly recognizing the breach and termination of this                                                                Monsanto, or any person or entity involved in the production, development, distribution, and/or sale of the Seed
   Agreement and granting a new limited-use license. Grower expressly acknowledges that Grower’s submission of                                                                   containing any Monsanto Technology (“seller”), arising out of and/or in connection with this Agreement or the
   a new Technology Stewardship Agreement and Monsanto’s issuance of a new license number shall not satisfy the                                                                  sale or performance of cotton Seed containing Monsanto Technology must be resolved by binding arbitration. The
   specific written notice reference above and that any such action shall have no legal effect. If Grower is found by                                                            foregoing requirement to arbitrate specifically excludes any claim, action or dispute involving the infringement,
   any court to have breached any term of this Agreement and/or to have infringed one or more of the U.S. patents or                                                             validity, or enforceability of a patent or that otherwise arises under the U.S. patent laws. As a condition precedent
   PVPs, Grower agrees that, among other things, Monsanto and Dow AgroSciences, as appropriate, shall be entitled                                                                to asserting any claim, action, or dispute regarding the quality of Monsanto cotton Seed or the agronomic
   to preliminary and permanent injunctions enjoining Grower and any individual and/or entity acting on Grower’s                                                                 performance of any Monsanto Technology in cotton Seed, Grower must provide notice to Monsanto pursuant to
   behalf or in concert therewith from making, using, selling, or offering Seed for sale. Additionally, Grower agrees                                                            Section 4a of this Agreement. In the event that a claim is not resolved within 30 days after notice is supplied, any
   that any such finding of infringement by Grower shall entitle Monsanto and Dow AgroSciences, as appropriate,                                                                  party may initiate arbitration. The parties acknowledge that this transaction involves interstate commerce, and
   to patent infringement damages to the full extent authorized by 35 U.S.C. § 271 et. seq. The parties agree that                                                               agree that arbitration shall be conducted pursuant to the provisions of the Federal Arbitration Act, 9 U.S.C. Sec 1
   patent infringement damages are difficult to calculate, and agree that for cotton and soybean Seed that has been                                                              et seq., and administered under the Administered Arbitration Rules established by the International Institute for
   saved and planted, patent damages shall be reasonable royalties in the amount of $250 per infringing unit of                                                                  Conflict Prevention and Resolution, Inc. (“CPR”). GROWER MAY ONLY BRING A CLAIM IN ARBITRATION IN GROWER’S
   soybean Seed, $1,000 per infringing unit of herbicide tolerant cotton Seed and $2,000 per infringing unit of insect                                                           INDIVIDUAL CAPACITY AND GROWER WAIVES ANY RIGHT TO DO SO AS A REPRESENTATIVE OR MEMBER OF ANY CLASS
   protected/herbicide tolerant cotton Seed. The parties agree that the royalty damage may, like other terms of this                                                             OR PUTATIVE CLASS. The arbitration hearing shall be conducted in the capital city of the state of Grower’s residence
   license, be modified (increased) in subsequent updates. Patent infringement damages for other infringing activities                                                           or in any other place as the parties decide by mutual agreement. Grower and Monsanto/sellers shall each pay one
   (including but not limited to patent infringement pertaining to Seed other than cotton or soybean Seed) may be                                                                half of the CPR filing fee and one half of CPR’s administrative and arbitrator fees and expenses as they are incurred.
   separately calculated.                                                                                                                                                        The arbitrator(s) shall have the power to apportion the ultimate responsibility for all CPR fees in the final award.
                                                                                                                                                                                 The arbitration proceedings and results shall remain confidential and shall not be disclosed without the written
                                                                                                                                                                                 agreement of all parties, except to the extent necessary to effectuate the decision or award or as otherwise
                                                                                                                                                                                 required by law.




                                                                                             The 2020 Technology Use Guide (TUG) is available at tug.bayer.com.


                       Thank you for choosing our advanced technologies. We look forward to working with you in the future. If you have any questions regarding Monsanto Technologies or this license, please call 1-800-768-6387.



ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. It is a violation of federal and state law to use any pesticide product other than in accordance with its labeling. NOT ALL formulations of dicamba or glyphosate are approved for in-crop use with Roundup Ready 2 Xtend® soybeans. ONLY USE FORMULATIONS THAT
ARE SPECIFICALLY LABELED FOR SUCH USES AND APPROVED FOR SUCH USE IN THE STATE OF APPLICATION. Contact the U.S. EPA and your state pesticide regulatory agency with any questions about the approval status of dicamba herbicide products for in-crop use with Roundup Ready 2 Xtend® soybeans or cotton with
XtendFlex® Technology.
Commercialization of XtendFlex® soybeans is dependent on multiple factors, including successful conclusion of the regulatory process. The information presented herein is provided for educational purposes only, and is not and shall not be construed as an offer to sell. Soybeans with XtendFlex® Technology contain genes that confer
tolerance to glyphosate, glufosinate and dicamba. Glyphosate will kill crops that are not tolerant to glyphosate. Dicamba will kill crops that are not tolerant to dicamba. Glufosinate will kill crops that are not tolerant to glufosinate. Contact your seed brand dealer or refer to the Technology Use Guide for recommended weed control programs.
Roundup Ready® 2 Technology contains genes that confer tolerance to glyphosate. Roundup Ready 2 Xtend® soybeans contain genes that confer tolerance to glyphosate and dicamba. Cotton with XtendFlex® Technology contains genes that confer tolerance to glyphosate, glufosinate and dicamba. Glyphosate will kill crops that are not
tolerant to glyphosate. Dicamba will kill crops that are not tolerant to dicamba. Glufosinate will kill crops that are not tolerant to glufosinate. Contact your seed brand dealer or refer to the Technology Use Guide for recommended weed control programs.
Insect control technology provided by Vip3A is utilized under license from Syngenta Crop Protection AG. Herculex® is a registered trademark of Dow AgroSciences LLC. Agrisure Viptera® is a registered trademark of a Syngenta group company. LibertyLink® and LibertyLink® and the Water Droplet Design® are trademarks of BASF
Corporation. Respect the Refuge and Corn Design® and Respect the Refuge® are registered trademarks of National Corn Growers Association. Bayer, the Bayer Cross, Bollgard II®, Bollgard®, DEKALB®, DroughtGard®, Performance Series®, Respect the Refuge and Cotton Design®, RIB Complete®, Roundup PowerMAX®, Roundup Ready 2
Xtend®, Roundup Ready 2 Yield®, Roundup Ready®, SmartStax®, Trecepta®, TruFlex™, VT Double PRO®, VT Triple PRO®, WestBred®, XtendFlex® and XtendFlex® are trademarks of Bayer Group. ©2019 Bayer Group. All rights reserved. [19-00804pgd] 5A4N199344



                                                                                                                                                     ATTACHMENT 3
                                                                                                                                 Distribution: White to Monsanto, Yellow to Dealer, Pink to Grower
                                                                           CASE 0:21-cv-00543-MJD-TNL Doc. 22-3 Filed 03/08/21 Page 3 of 4

2020 ALFALFA RIDER
TERMS AND CONDITIONS
The following terms and conditions of the Alfalfa Rider (the “Rider”) supplement the Technology Stewardship Agreement                                                  not have all the necessary approvals and to apply labeled glyphosate herbicides over the top of crops as applicable,
(“TSA” or the “Agreement”), are enforceable under that Agreement as well as independently and separately enforceable                                                   unless otherwise restricted by law. FGI (or the respective licensor) retains ownership of the FGI Technologies owned
from the Agreement, and are applicable to Grower’s purchase or use of Roundup Ready® Alfalfa or HarvXtra® Alfalfa with                                                 by it, including the gene technologies and varieties. These licenses do not authorize Grower to plant Alfalfa Seed in
Roundup Ready® Technology. This Rider is entered into between Grower and Forage Genetics International, LLC (“FGI”)                                                    the United States that has been purchased in another country or plant Alfalfa Seed in another country that has been
and consists of the terms and conditions set forth below. Capitalized terms used but not defined herein shall have the                                                 purchased in the United States.
meanings ascribed to them in the Agreement.
                                                                                                                                                                b A limited use license under applicable U.S. patents, to use FGI Technologies subject to the conditions listed in this Rider.
This Rider grants Grower a limited license to use the following technologies in accordance with the terms of this Rider:
                                                                                                                                                                c A limited use license to prepare and apply on glyphosate-tolerant alfalfa (or have others prepare and apply) tank mixes
Roundup Ready® Alfalfa and HarvXtra® Alfalfa with Roundup Ready® Technology, patented alfalfa germplasm and Plant
                                                                                                                                                                  of, or sequentially apply (or have others sequentially apply), glyphosate herbicides labeled for use on those crops with
Variety Protection rights owned or exclusively licensed to FGI and any future seed technologies developed, licensed or
                                                                                                                                                                  quizalofop, clethodim, sethoxydim, fluazifop, and/or fenoxaprop labeled for use on those crops to control volunteer
owned by FGI that are made available to Grower (“FGI Technologies”), with Monsanto Company, a member of the Bayer
                                                                                                                                                                  corn with Roundup Ready® 2 Technology in Grower’s crops for the 2020 growing season. However, neither Grower nor
Group (“Monsanto”), authorized to act on FGI’s behalf. Seed containing FGI Technologies is collectively referred to herein
                                                                                                                                                                  a third party may utilize any type of co-pack or premix of glyphosate plus one or more of the above-identified active
as “Alfalfa Seed”. The licensed U.S. patents and/or PVP certificates for FGI Technologies can be found at the following web
                                                                                                                                                                  ingredients in the preparation of a tank mix for use on glyphosate-tolerant alfalfa.
page: monsantotechnology.com and/or on the product label.
This Rider also contains Grower’s stewardship responsibilities and requirements associated with the use of Alfalfa Seed                                        3. GENERAL TERMS:




                                                                                                                                                                   
and FGI Technologies.                                                                                                                                           a Term: This Rider will remain in effect until either Grower or FGI chooses to terminate the Rider, as provided below.
1. GROWER AGREES:                                                                                                                                               b Modification: FGI or Monsanto may unilaterally revise the terms and conditions of this Rider, including the Agreement
 a To acquire Alfalfa Seed only from authorized seed companies in the United States with technology license(s) from FGI                                           and TUG incorporated herein, from time to time. Grower shall verify the currently effective terms of this Rider at least
   for the applicable FGI Technology(ies) or from a licensed company’s dealer authorized to sell such licensed Alfalfa Seed                                       annually before February 1 at agcelerate.com. FGI or Monsanto will notify Grower of any amended terms. If Grower has
   in the United States.                                                                                                                                          provided FGI or Monsanto an e-mail address in conjunction with the Agreement or this Rider, FGI or Monsanto may
b To obtain and read before planting and strictly follow the applicable requirements of the Technology Use Guide (“TUG”)                                          send Rider amendments and new stewardship information to Grower by e-mail or mail. Grower’s continued use of FGI
  and, if applicable, the appropriate Insect Resistance Management Grower Guide (“IRM Grower Guide”) and seed bag tag,                                            Technologies after receipt of any amended terms and/or the posting of amended terms at agcelerate.com constitutes
  as each may be amended from time to time, which TUG, IRM Grower Guide and seed bag tag are incorporated into and are                                            Grower’s agreement to be bound by the amended terms of this Rider.
  a part of this Rider; to implement an Insect Resistance Management (“IRM”) program, if applicable; and to cooperate and                                       c Transferability: Grower may not transfer its rights or obligations to anyone else without the written consent of FGI.
  comply with these and any additional IRM/Integrated Pest Management (“IPM”) programs FGI or Monsanto communicates                                               If Grower’s rights or obligations are transferred with FGI’s consent or by operation of law, this Rider is binding on the
  or makes available to Grower. Further, Grower acknowledges that compliance with the foregoing stewardship requirements                                          person or entity receiving the transferred rights or obligations.
  is a fundamental term of this Rider, and Grower may lose its limited use license to use these products if Grower fails to
  follow the IRM program required by this Rider. FGI further advises Grower to follow the recommendations provided in the                                       d Binding Effect: If any provision of this Rider is determined to be void or unenforceable, the remaining provisions shall
  TUG, IRM Grower Guide and seed bag tag. Grower may obtain additional copies of the TUG or IRM Grower Guide or IPM                                               remain in full force and effect.
  information by contacting Monsanto at 1-800-768-6387 or by going to tug.bayer.com.                                                                            e Termination: Grower may terminate this Rider effective immediately by delivering written notice to FGI. Grower must
c To pay all applicable royalties and technology fees for the use of the FGI Technologies or the Alfalfa Seed, as well as                                         deliver the notice of termination to DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC
  applicable fees due FGI that are part of, associated with, or invoiced as part of the Alfalfa Seed purchase price. If Grower                                    28222-1679. FGI may terminate this Rider for any reason, in whole or in part, by delivering written notice to Grower.
  fails to pay FGI or any wholly owned FGI subsidiaries, for costs of Alfalfa Seed, FGI Technologies, and/or royalties, Grower                                    Upon termination, Grower’s responsibilities and the other terms herein shall survive (such as but not limited to
  agrees to pay FGI default late fees at the rate of 18% per annum (or the maximum allowed by law, whichever is less) plus                                        Grower’s obligation to use Alfalfa Seed for a single commercial crop) as to Alfalfa Seed previously purchased or used by
  reasonable attorneys’ fees, court costs and all other costs of collection. FGI or any affiliate has the right of set-off.                                       Grower. If Grower breaches the terms of this Rider, FGI may terminate effective immediately Grower’s rights under this
                                                                                                                                                                  Rider. Grower will not be entitled to obtain a future limited-use license from FGI unless FGI provides Grower with specific
d To use Alfalfa Seed solely for a commercial crop in the United States as provided below. Grower may use a single
                                                                                                                                                                  written notice expressly recognizing the breach and termination of this Rider and granting a new limited-use license.
  planting of Roundup Ready® Alfalfa and HarvXtra® Alfalfa with Roundup Ready® Technology for multiple cuttings.
                                                                                                                                                                  Grower expressly acknowledges that Grower’s submission of a new Technology Stewardship Agreement or Rider and
e Only to plant HarvXtra® Alfalfa with Roundup Ready® Technology in the United States, with the following states subject                                          FGI’s or Monsanto’s issuance of a new license number shall not satisfy the specific written notice reference above and
  to execution of an additional FGI Seed and Feed Use Agreement: Arizona, California, Colorado, Idaho, Montana, Nevada,                                           that any such action shall have no legal effect. If Grower is found by any court to have breached any term of this Rider
  New Mexico, Oregon, Utah, Washington and Wyoming (collectively the “Western States”).                                                                           and/or to have infringed one or more of the U.S. patents or PVPs covering Monsanto Technologies or FGI Technologies,
f That all planting of HarvXtra® Alfalfa with Roundup Ready® Technology in the Western States is permissible only upon                                            Grower agrees that, among other things, FGI, and Monsanto, as appropriate, shall be entitled to preliminary and
  separate execution by the Grower of a HarvXtra® Alfalfa with Roundup Ready® Technology Seed and Feed Use Agreement                                              permanent injunctions enjoining Grower and any individual and/or entity acting on Grower’s behalf or in concert
  (“FGI Seed and Feed Use Agreement”) that includes provisions limiting HarvXtra® with Roundup Ready® Technology                                                  therewith from making, using, selling, or offering Alfalfa Seed for sale. Additionally, Grower agrees that any such finding
  seed and crops or hay products produced from HarvXtra® Alfalfa with Roundup Ready® Technology to only United States                                             of infringement by Grower shall entitle FGI, and Monsanto, as appropriate, to patent infringement damages to the full
  domestic use.                                                                                                                                                   extent authorized by 35 U.S.C. § 271 et. seq. Grower will also be liable for all breach of contract damages.
g All terms of the FGI Seed and Feed Use Agreement are incorporated into and made enforceable under this Rider.                                                 f Attorneys’ Fees: If Grower is found by any court to have infringed one or more of the U.S. patents or PVPs
h Not to transfer any Alfalfa Seed to any other person or entity for planting, and not to export any Alfalfa Seed.                                                covering Monsanto Technologies or FGI Technologies, or otherwise to have breached any term of this Rider, Grower
i Not to save or clean any crop produced from Alfalfa Seed for planting, and not to supply seed produced from Alfalfa                                             agrees to pay FGI and Monsanto, as appropriate, their attorneys’ fees and costs related to the case plus any other
  Seed to anyone for planting. Except to the extent specifically permitted by a valid TSA, the planting of any crop or Seed                                       expenses incurred in the investigation of the breach and/or infringement.
  produced from Seed shall constitute infringement of FGI's and/or Monsanto’s U.S. patents.                                                                     g Governing Law: This Rider and the parties’ relationship shall be governed by the laws of the State of Missouri and the
j Not to plant and/or clean Alfalfa Seed for seed production unless, and only if, Grower has entered into a valid, written                                        United States (without regard to the choice of law rules).
  Alfalfa Seed production agreement with a seed company that is licensed by FGI to produce Alfalfa Seed (a “Licensee”),
                                                                                                                                                                h Waiver: The failure of FGI or Monsanto or any owners of patents or PVPs to exercise one or more of its rights under this
  which agreement requires Grower to either physically deliver to the Licensee, sell for non-seed purposes or use for non-
                                                                                                                                                                  Agreement on one or more occasions shall not be deemed a waiver on the part of FGI or Monsanto or such patent owner
  seed purposes all of the Seed produced; and not to purchase or otherwise obtain from the Licensee any of the Seed
                                                                                                                                                                  to exercise such right(s) on any subsequent occasion.
  produced unless, after physical delivery by Grower to the Licensee, that Seed has been conditioned, packaged and
  delivered by the Licensee to Grower in the same manner as Seed sold by the Licensee to growers who have not entered                                            i Entire Agreement: This Agreement and Rider, along with provisions in the TUG and/or on bag tags and the terms
  into a Seed production agreement.                                                                                                                                of the FGI Seed and Feed Use Agreement, if applicable, all of which are hereby expressly incorporated herein,
k Not to plant any Alfalfa Seed, or any seed produced from Alfalfa Seed, for crop breeding, research, molecular analysis                                           encompass the entire agreement of the parties, and supersede all previous understandings and agreements between
  or generation of herbicide or other registration data. Grower may not conduct research on Grower’s crop produced from                                            the parties, whether oral or written. Grower hereby acknowledges and represents that Grower has not relied on any
  Alfalfa Seed other than to make agronomic comparisons and conduct yield testing for Grower’s own use. FGI makes                                                  representation, assertion, guarantee, warranty, collateral contract or other assurance, except those set out in this
  available separate license agreements to academic institutions for research.                                                                                     Agreement and Rider, made by or on behalf of any other party or any other person or entity whatsoever, prior to
                                                                                                                                                                   Grower’s signing of this Agreement and Rider or purchasing Alfalfa Seed pursuant to the license granted hereunder.
l To use on crops containing FGI Technology only pesticides labeled for such use and follow current label directions. FGI                                          Grower also agrees that such provisions (the terms, warranties, and disclaimers and limitations as to warranties,
  DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING THE USE OF PRODUCTS                                                                  damages, and remedies) are terms and conditions of sale and cannot be modified or amended at any time except
  MANUFACTURED OR MARKETED BY OTHER COMPANIES, INCLUDING BUT NOT LIMITED TO THOSE THAT ARE LABELED FOR                                                             in writing signed by FGI or Monsanto.
  USE IN CROPS CONTAINING FGI TECHNOLOGY. FGI SPECIFICALLY DISCLAIMS ALL RESPONSIBILITY FOR THE USE OF THESE
  PRODUCTS IN CROP(S) CONTAINING FGI TECHNOLOGY. ALL QUESTIONS AND COMPLAINTS ARISING FROM THE USE OF                                                          4. GROWER CLAIMS AND REMEDIES:
  PRODUCTS MANUFACTURED OR MARKETED BY OTHER COMPANIES, OR THE IMPACT TO FGI TECHNOLOGY FROM THE USE                                                            a Notice requirement: As a condition precedent to Grower or any other person with an interest in Grower’s crop
  OF SUCH PRODUCTS, SHOULD BE DIRECTED TO THOSE COMPANIES.                                                                                                        asserting any claim, action, or dispute against FGI and/or any seller of Alfalfa Seed regarding performance or non-
m To accept and continue the obligations of this Rider on any new land purchased or leased by Grower that has Alfalfa Seed                                        performance of FGI Technologies or Alfalfa Seed, Grower must provide a written, prompt, and timely notice to FGI
  planted on it by a previous owner or possessor of the land; and to timely notify in writing purchasers or lessees of land                                       (regarding performance or non-performance of the FGI Technologies) and to the seller of any Alfalfa Seed (regarding
  owned by Grower that has Alfalfa Seed planted on it that the FGI Technology is subject to this Rider and they must have or                                      performance or non-performance of the Alfalfa Seed) within sufficient time to allow an in-field inspection of the
  obtain their own Technology Stewardship Agreement, Rider and FGI Seed and Feed Use Agreement, if applicable.                                                    crop(s) about which any controversy, claim, action, or dispute is being asserted. The notice will be timely only if it is
                                                                                                                                                                  delivered 15 days or less after Grower first observes the issue(s) regarding performance or non-performance of the FGI
n To keep and provide to FGI and its representatives following FGI’s actual (or attempted) oral communication, and no
                                                                                                                                                                  Technology and/or the Alfalfa Seed. The notice shall include a statement setting forth the nature of the claim, name of
  later than seven (7) days after the date of its written or electronic request:
                                                                                                                                                                  the FGI Technology, and Alfalfa Seed products. Grower must deliver the notice to DRC Data Services, Attn: AgCelerate
   1. copies of all records, receipts, or other documents that could be relevant to Grower’s performance of this Rider,                                           Agreements, PO Box 221679, Charlotte, NC 28222-1679.
      	
      including but not limited to, Summary Acreage History Report, Producer Farm Data Report, Form 578 (producer print),
                                                                                                                                                                b Limited Warranty and Disclaimer of Warranties: FGI warrants the FGI Technology licensed hereunder as set forth on
      Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency claim documentation,
                                                                                                                                                                  the seed bag and/or tag to the extent specifically warranted thereon, or, to the extent specifically warranted therein,
      grower/dealer/retailer/applicator records for seed and chemical purchases, and applications and all documentation
                                                                                                                                                                  that the FGI Technologies licensed hereunder will perform as set forth in the TUG when used in accordance with
      required on the chemistry product label or by government regulation; and
                                                                                                                                                                  directions. This warranty applies only to Roundup Ready® Alfalfa or HarvXtra® Alfalfa with Roundup Ready® Technology
   2. the identity of, and access to, land farmed by or at the direction of Grower (including refuge areas) and bins, wagons,                                     contained in planting Alfalfa Seed that has been purchased from FGI and seed companies licensed by FGI or the seed
      	
      or seed storage containers used or under the control or direction of Grower, for purposes of examining and taking                                           company’s authorized dealers or distributors. EXCEPT FOR THE EXPRESS WARRANTIES IN THE LIMITED WARRANTY SET
      samples of crops, crop residue or seeds located therein.                                                                                                    FORTH ABOVE, FGI MAKES NO OTHER WARRANTIES OF ANY KIND, AND DISCLAIMS ALL OTHER WARRANTIES, WHETHER
o To allow FGI to obtain Grower’s internet service provider (“ISP”) records to validate Grower’s electronic signature, if                                         ORAL OR WRITTEN, EXPRESSED OR IMPLIED INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR
  applicable.                                                                                                                                                     PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY PATENTS. THIS WARRANTY IS VOID IF THE SEED IS
p To promptly notify FGI or Monsanto should any Grower Information provided herein change.                                                                        REPACKAGED BY ANY PARTY OTHER THAN FGI.
q To direct any crops or hay products produced from HarvXtra® Alfalfa with Roundup Ready® Technology only to United                                             c Grower’s Exclusive Limited Remedy: THE EXCLUSIVE REMEDY OF GROWER AND THE LIMIT OF THE LIABILITY OF FGI OR
  States domestic use, except where FGI expressly grants permission in writing. Grower further agrees that it will only sell                                      ANY SELLER FOR ANY AND ALL LOSSES, INJURY OR DAMAGES RESULTING FROM THE USE OR HANDLING OF ALFALFA SEED
  or convey such crops or hay products to persons or entities that agree they will not ship such crops or hay products                                            (INCLUDING CLAIMS BASED IN CONTRACT, NEGLIGENCE, PRODUCT LIABILITY, STRICT LIABILITY, TORT, OR OTHERWISE)
  outside the United States, except where FGI expressly grants permission in writing.                                                                             SHALL BE THE PRICE PAID BY GROWER FOR THE QUANTITY OF THE ALFALFA SEED INVOLVED OR, AT THE ELECTION OF FGI
r Grower acknowledges that any crop or hay product produced from Alfalfa Seed can only be exported to, or used,                                                   OR THE SEED SELLER, THE REPLACEMENT OF THE ALFALFA SEED. IN NO EVENT SHALL FGI OR ANY SELLER BE LIABLE FOR
  processed or sold in countries where all necessary regulatory approvals have been granted, and Grower purchases the                                             ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.
  Alfalfa Seed with that knowledge.                                                                                                                             d Forum Selection for Claims Made by Grower and All Other Claims: THE PARTIES CONSENT TO THE SOLE AND
s Until FGI expressly grants permission in writing (which will be withheld pending necessary import approvals), not to                                            EXCLUSIVE JURISDICTION AND VENUE OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI, EASTERN
  export, or to sell or convey to any person or entity that intends to export, Roundup Ready® Alfalfa or HarvXtra® Alfalfa                                        DIVISION, AND THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS, MISSOURI (ANY LAWSUIT MUST BE FILED, IF IN
  with Roundup Ready® Technology seed or crops or hay products produced from such seed to export countries where all                                              FEDERAL COURT, IN ST. LOUIS, MO, OR, IF IN STATE COURT, IN ST. LOUIS COUNTY, MO), FOR ALL CLAIMS AND DISPUTES
  necessary regulatory approvals have not been granted. In addition, due to the unique cropping practices Grower agrees                                           ARISING OUT OF OR CONNECTED IN ANY WAY WITH THIS AGREEMENT AND/OR THE USE OF THE ALFALFA SEED OR THE
  not to plant Roundup Ready® Alfalfa or HarvXtra® Alfalfa with Roundup Ready® Technology in Imperial County, California,                                         FGI TECHNOLOGIES. THE PARTIES WAIVE ANY OBJECTION TO VENUE IN THE EASTERN DIVISION OF THE U.S. DISTRICT
  pending import approvals and until FGI grants express permission in writing for such planting. Roundup Ready® Alfalfa                                           COURT FOR THE EASTERN DISTRICT OF MISSOURI, INCLUDING THOSE BASED, IN WHOLE OR IN PART, ON THE DIVISIONAL
  and HarvXtra® Alfalfa with Roundup Ready® Technology seed may not be planted for the production of sprouts.                                                     VENUE LOCAL RULE(S) OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI. THE PARTIES SPECIFICALLY
                                                                                                                                                                  AGREE THAT THIS SECTION COVERS FGI, ITS CURRENT OR FUTURE AFFILIATES AND ANY CURRENT OR FUTURE U.S.-BASED
2. GROWER RECEIVES FROM FGI:                                                                                                                                      WHOLLY-OWNED SUBSIDIARIES OF FGI.
 a A limited use license to purchase and to plant Alfalfa Seed pursuant to the terms of this Rider in the United States of
   America, comprised of the 50 states and the District of Columbia, except in any state or county where the products do




                       Thank you for choosing our advanced technologies. We look forward to working with you in the future. If you have any questions regarding the FGI Technologies or this license, please call 1-800-768-6387.
ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. Roundup Ready® crops contain genes that confer tolerance to glyphosate. Glyphosate herbicides will kill crops that are not tolerant to glyphosate. Roundup Ready® is a registered trademark of Bayer Group. HarvXtra® is a registered trademark
of Forage Genetics International, LLC. All other trademarks are the property of their respective owners. ©2019 Bayer Group 5A4N199344

                                                                                                                                        ATTACHMENT 3
                                                                         CASE 0:21-cv-00543-MJD-TNL Doc. 22-3 Filed 03/08/21 Page 4 of 4

2020 SUGARBEET RIDER
TERMS AND CONDITIONS
The following terms and conditions of the Sugarbeet Rider (the “Rider”) supplement the Technology Stewardship                                                e Termination: Grower may terminate this Rider effective immediately by delivering written notice to KWS. Grower must
Agreement (“TSA” or the “Agreement”), are enforceable under that Agreement as well as independently and separately                                             deliver the notice of termination to DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC
enforceable from the Agreement, and are applicable to Grower’s purchase or use of Roundup Ready® Sugarbeets. This                                              28222-1679. KWS may terminate this Rider for any reason, in whole or in part, by delivering written notice to Grower.
Rider is entered into between Grower and KWS SAAT SE (“KWS”) and consists of the terms and conditions set forth below.                                         Upon termination, Grower’s responsibilities and the other terms herein shall survive (such as but not limited to
Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement.                                                       Grower’s obligation to use Sugarbeet Seed for a single commercial crop) as to Sugarbeet Seed previously purchased or
This Rider grants Grower a limited license to use Roundup Ready® Sugarbeets in accordance with the terms of this Rider                                         used by Grower. If Grower breaches the terms of this Rider, KWS may terminate effective immediately Grower’s rights
(“KWS Technologies”), with respect to which KWS has authorized Monsanto Company, a member of the Bayer Group                                                   under this Rider. Grower will not be entitled to obtain a future limited-use license from KWS unless KWS provides
(“Monsanto”), to act on KWS’s behalf in accordance with the parties’ commercial services agreement, that are made                                              Grower with specific written notice expressly recognizing the breach and termination of this Rider and granting a new
available to Grower. Seed containing KWS Technologies is collectively referred to herein as “Sugarbeet Seed”. The licensed                                     limited-use license. Grower expressly acknowledges that Grower’s submission of a new Technology Stewardship
U.S. patents for KWS Technologies can be found at the following web page: monsantotechnology.com and/or                                                        Agreement or Rider and KWS’s or Monsanto’s issuance of a new license number shall not satisfy the specific written
on the product label.                                                                                                                                          notice reference above and that any such action shall have no legal effect. If Grower is found by any court to have
                                                                                                                                                               breached any term of this Rider and/or to have infringed one or more of the Sugarbeet Patent Rights, Grower agrees
This Rider also contains Grower’s stewardship responsibilities and requirements associated with the use of Sugarbeet
                                                                                                                                                               that, among other things, KWS shall be entitled to preliminary and permanent injunctions enjoining Grower and any
Seed and KWS Technologies.
                                                                                                                                                               individual and/or entity acting on Grower’s behalf or in concert therewith from making, using, selling, or offering
1. GROWER AGREES:                                                                                                                                              Sugarbeet Seed for sale. Additionally, Grower agrees that any such finding of infringement by Grower shall entitle KWS
 a To acquire Sugarbeet Seed only from authorized seed companies in the United States with technology license(s) from                                          to patent infringement damages to the full extent authorized by 35 U.S.C. § 271 et. seq. Grower will also be liable for all
   KWS for the applicable KWS Technology(ies) or from a licensed company’s representative authorized to sell such                                              breach of contract damages.
   licensed Sugarbeet Seed in the United States.                                                                                                             f Attorneys’ Fees: If Grower is found by any court to have infringed one or more of the Sugarbeet Patent Rights
b To obtain and read before planting and strictly follow the applicable requirements of the Technology Use Guide                                               or otherwise to have breached any term of this Rider, Grower agrees to pay KWS, their attorneys’ fees and costs
  (“TUG”) and seed package label, as each may be amended from time to time, which TUG and seed package label are                                               related to the case plus any other expenses incurred in the investigation of the breach and/or infringement.
  incorporated into and are a part of this Rider; and to cooperate and comply with these and any additional stewardship                                      g Governing Law and Forum: This Rider and the parties’ relationship shall be governed by the laws of the State of
  programs KWS or Monsanto communicates or makes available to Grower. Further, Grower acknowledges that compliance                                             Minnesota and the United States (without regard to the choice of law rules). Any dispute arising out of or relating to
  with the foregoing stewardship requirements is a fundamental term of this Rider, and Grower may lose its limited use                                         this Rider, the parties’ relationship, KWS technologies, or the Sugarbeet Seed shall be commenced and maintained
  license to use these products if Grower fails to follow the stewardship guidelines required by this Rider. KWS further                                       exclusively in the state or federal courts of Minnesota. Grower waives any objection to venue or inconvenience of forum
  advises Grower to follow the recommendations provided in the TUG and seed package label. Grower may obtain                                                   and voluntarily submits to the jurisdiction of these courts.
  additional copies of the TUG by contacting Monsanto at 1-800-768-6387 or by going to tug.bayer.com.
                                                                                                                                                             h Waiver: The failure of KWS or any owners of patents to exercise one or more of its rights under this Rider on one or
c To use Sugarbeet Seed solely for a commercial crop in the United States as provided below. Grower may use a single
                                                                                                                                                               more occasions shall not be deemed a waiver on the part of KWS or such patent owner to exercise such right(s) on any
  planting of Roundup Ready® Sugarbeets to be processed for sugar, for energy production, or for animal feed.
                                                                                                                                                               subsequent occasion.
d Not to transfer any Sugarbeet Seed to any other person or entity for planting, and not to export any Sugarbeet Seed.
                                                                                                                                                              i Entire Agreement: This Agreement and Rider, along with provisions in the TUG and/or on package labels, all of
e Not to plant any Sugarbeet Seed, or any seed produced from Sugarbeet Seed, for crop breeding, research, molecular
                                                                                                                                                                which are hereby expressly incorporated herein, encompass the entire agreement of the parties, and supersede all
  analysis, generation of herbicide, or other registration data. Grower may not conduct research on Grower’s crop produced
                                                                                                                                                                previous understandings and agreements between the parties, whether oral or written. Grower hereby acknowledges
  from Sugarbeet Seed other than to make agronomic comparisons and conduct yield testing for Grower’s own use.
                                                                                                                                                                and represents that Grower has not relied on any representation, assertion, guarantee, warranty, collateral contract
f To use on crops containing KWS Technology only pesticides labeled for such use and follow current label directions.                                           or other assurance, except those set out in this Agreement and Rider, made by or on behalf of any other party or any
  KWS DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING THE USE OF                                                                    other person or entity whatsoever, prior to Grower’s signing of this Agreement and Rider or purchasing Sugarbeet
  PRODUCTS MANUFACTURED OR MARKETED BY OTHER COMPANIES, INCLUDING BUT NOT LIMITED TO THOSE THAT ARE                                                             Seed pursuant to the license granted hereunder. Grower also agrees that such provisions (the terms, warranties, and
  LABELED FOR USE IN CROPS CONTAINING KWS TECHNOLOGY. KWS SPECIFICALLY DISCLAIMS ALL RESPONSIBILITY                                                             disclaimers and limitations as to warranties, damages, and remedies) are terms and conditions of sale and cannot be
  FOR THE USE OF THESE PRODUCTS IN CROP(S) CONTAINING KWS TECHNOLOGY. ALL QUESTIONS AND COMPLAINTS                                                              modified or amended at any time except in writing signed by KWS or Monsanto.
  ARISING FROM THE USE OF PRODUCTS MANUFACTURED OR MARKETED BY OTHER COMPANIES, OR THE IMPACT TO KWS
  TECHNOLOGY FROM THE USE OF SUCH PRODUCTS, SHOULD BE DIRECTED TO THOSE COMPANIES.                                                                          4. GROWER CLAIMS AND REMEDIES:
g To keep and provide to KWS and its representatives following KWS’s actual (or attempted) oral communication, and no                                        a Notice requirement: As a condition precedent to Grower or any other person with an interest in Grower’s crop
  later than seven (7) days after the date of its written or electronic request:                                                                               asserting any claim, action, or dispute against KWS and/or any seller of Sugarbeet Seed regarding performance or
                                                                                                                                                               non-performance of KWS Technologies or Sugarbeet Seed, Grower must provide a written, prompt, and timely notice
       1. opies of all records, receipts, or other documents that could be relevant to Grower’s performance of this Rider,
                                                                                                                                                               to KWS (regarding performance or non-performance of the KWS Technologies) and to the seller of any Sugarbeet Seed
            	
         including but not limited to, Summary Acreage History Report, Producer Farm Data Report, Form 578 (producer print),
                                                                                                                                                               (regarding performance or non-performance of the Sugarbeet Seed) within sufficient time to allow an in-field inspection
         Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency claim documentation,
                                                                                                                                                               of the crop(s) about which any controversy, claim, action, or dispute is being asserted. The notice will be timely only if
         and grower/dealer/retailer/applicator records for seed and chemical purchases and applications and all
                                                                                                                                                               it is delivered 15 days or less after Grower first observes the issue(s) regarding performance or non-performance of the
         documentation required on the chemistry product label or by government regulation; and
                                                                                                                                                               KWS Technology and/or the Sugarbeet Seed. The notice shall include a statement setting forth the nature of the claim,
                 the identity of, and access to, land farmed by or at the direction of Grower and bins, wagons, or seed storage                                name of the KWS Technology, and Sugarbeet Seed product. Grower must deliver the notice to DRC Data Services,
       	
                 containers used or under the control or direction of Grower, for purposes of examining and taking samples of crops,                           Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC 28222-1679.
                 crop residue or seeds located therein.
                                                                                                                                                             b Limited Warranty and Disclaimer of Warranties: KWS warrants the KWS Technology licensed hereunder only as
h To promptly notify KWS and Monsanto should any Grower Information provided herein change.                                                                    specifically set forth on the seed container and/or package label and warrants that the KWS Technologies licensed
2. GROWER RECEIVES FROM KWS:                                                                                                                                   hereunder will perform only as specifically set forth in the TUG when used in accordance with directions. This warranty
                                                                                                                                                               applies only to Roundup Ready® Sugarbeets contained in planting Sugarbeet Seed that has been purchased from
a A limited use license to purchase and to plant Sugarbeet Seed pursuant to the terms of this Rider in the United States                                       KWS and seed companies licensed by KWS or the seed company’s authorized dealers or distributors. EXCEPT FOR THE
  of America, comprised of the 50 states and the District of Columbia, except in any state or county where the products                                        EXPRESS WARRANTIES IN THE LIMITED WARRANTY SET FORTH ABOVE, KWS MAKES NO OTHER WARRANTIES OF ANY KIND,
  do not have all the necessary approvals and to apply labeled glyphosate herbicides over the top of crops as applicable,                                      AND DISCLAIMS ALL OTHER WARRANTIES, WHETHER ORAL OR WRITTEN, EXPRESSED OR IMPLIED INCLUDING THE IMPLIED
  unless otherwise restricted by law. KWS (or the respective licensor) retains ownership of the KWS Technologies owned                                         WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY
  by it, including the gene technologies. These licenses do not authorize Grower to plant Sugarbeet Seed in the United                                         PATENTS. THIS WARRANTY IS VOID IF THE SEED IS REPACKAGED BY ANY PARTY OTHER THAN KWS.
  States that has been purchased in another country or plant Sugarbeet Seed in another country that has been purchased
                                                                                                                                                             c Grower’s Exclusive Limited Remedy: THE EXCLUSIVE REMEDY OF GROWER AND THE LIMIT OF THE LIABILITY OF
  in the United States.
                                                                                                                                                               KWS OR ANY SELLER FOR ANY AND ALL LOSSES, INJURY OR DAMAGES RESULTING FROM THE USE OR HANDLING OF
b A limited use license under applicable U.S. patents, to use KWS Technologies subject to the conditions listed in                                             SUGARBEET SEED (INCLUDING CLAIMS BASED IN CONTRACT, NEGLIGENCE, PRODUCT LIABILITY, STRICT LIABILITY, TORT,
  this Rider.                                                                                                                                                  OR OTHERWISE) SHALL BE THE PRICE PAID BY GROWER FOR THE QUANTITY OF THE SUGARBEET SEED INVOLVED OR, AT
                                                                                                                                                               THE ELECTION OF KWS OR THE SEED SELLER, THE REPLACEMENT OF THE SUGARBEET SEED. IN NO EVENT SHALL KWS OR
3. GENERAL TERMS:
                                                                                                                                                               ANY SELLER BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.
   
a Term: This Rider will remain in effect until either Grower or KWS chooses to terminate the Rider, as provided below.
b Modification: KWS may unilaterally revise the terms and conditions of this Rider, including the Agreement and TUG
  incorporated herein, from time to time. Grower shall verify the currently effective terms of this Rider at least annually
  before February 1 at agcelerate.com. KWS or Monsanto will notify Grower of any amended terms. If Grower has provided
  KWS or Monsanto an e-mail address in conjunction with the Agreement or this Rider, KWS or Monsanto may send
  Rider amendments and new stewardship information to Grower by e-mail or mail. Grower’s continued use of KWS
  Technologies after receipt of any amended terms and/or the posting of amended terms at agcelerate.com constitutes
  Grower’s agreement to be bound by the amended terms of this Rider.
c Transferability: Grower may not transfer its rights or obligations to anyone else without the written consent of KWS.
  If Grower’s rights or obligations are transferred with KWS’s consent or by operation of law, this Rider is binding on the
  person or entity receiving the transferred rights or obligations.
d Binding Effect: If any provision of this Rider is determined to be void or unenforceable, the remaining provisions shall
  remain in full force and effect.




                            Thank you for choosing our advanced technologies. We look forward to working with you in the future. If you have any questions regarding the KWS Technologies or this license, please call 1-800-768-6387.
ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. Roundup Ready® crops contain genes that confer tolerance to glyphosate. Glyphosate herbicides will kill crops that are not tolerant to glyphosate.
Roundup Ready® is a registered trademark of Bayer Group. All other trademarks are the property of their respective owners. ©2019 Bayer Group 5A4N199344

                                                                                                                                      ATTACHMENT 3
